Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the prior art does not disclose of a multi-chip package comprising: an interconnection scheme comprises a first interconnection metal layer, a second interconnection metal layer over the first interconnection metal layer and a polymer layer between the first and second interconnection metal layers, wherein the first interconnection metal layer comprises a copper layer having a thickness between 0.3 and 20 micrometers and an adhesion layer at a bottom of the copper layer but not at a sidewall of the copper layer; a first semiconductor integrated-circuit (IC) chip over the interconnection scheme, wherein the first semiconductor integrated-circuit (IC) chip couples to the interconnection scheme, wherein the first semiconductor integrated-circuit (IC) chip is configured to be programmed to perform a logic operation, comprising a non-volatile memory cell configured to store a resulting data of a look-up table (LUT), a sense amplifier having an input data associated with the resulting data from the non-volatile memory cell at an input point of the sense amplifier and an output data associated with the input data of the sense amplifier at an output point of the sense amplifier, and a programmable logic circuit comprising a static-random-access-memory (SRAM) cell configured to store data associated with the output data of the sense amplifier, and a multiplexer comprising a first set of input points for a first input data set for the logic operation and a second set of input points for a second input data set having data associated with the data stored in the static-random-access-memory (SRAM) cell, wherein the multiplexer is configured to select, in accordance with the first input data set, an input data from the second input data set as an output data for the logic operation; and a second semiconductor integrated-circuit (IC) chip over the interconnection scheme and on a same plane as the first semiconductor integrated-circuit (IC) chip, wherein the second semiconductor integrated-circuit (IC) chip couples to the interconnection scheme, wherein the first semiconductor integrated-circuit (IC) chip is configured to pass data associated with the output data for the logic operation to the second semiconductor integrated-circuit (IC) chip through the interconnection scheme, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-12 are also allowed as being dependent on claim 1.  
In regards to claim 13, the prior art does not disclose of a multi-chip package comprising: an interconnection scheme comprises a first interconnection metal layer, a second interconnection metal layer over the first interconnection metal layer and a polymer layer between the first and second interconnection metal layers, wherein the first interconnection metal layer comprises a copper layer having a thickness between 0.3 and 20 micrometers and an adhesion layer at a bottom of the copper layer but not at a sidewall of the copper layer; a first semiconductor integrated-circuit (IC) chip over the interconnection scheme, wherein the first semiconductor integrated-circuit (IC) chip couples to the interconnection scheme, wherein the first semiconductor integrated-circuit (IC) chip comprises a non-volatile memory cell configured to store a programming code, a sense amplifier having an input data associated with the programming code from the non-volatile memory cell at an input point of the sense amplifier and an output data at an output point of the sense amplifier, a static-random-access-memory (SRAM) cell configured to store data associated with the output data of the sense amplifier, a configurable switch having an input data associated with the data stored in the static-random-access-memory (SRAM) cell, and first and second programmable interconnects coupling to the configurable switch, wherein the configurable switch is configured to control, in accordance with the input data of the configurable switch, connection between the first and second programmable interconnects; and a second semiconductor integrated-circuit (IC) chip over the interconnection scheme and on a same plane as the first semiconductor integrated-circuit (IC) chip, wherein the second semiconductor integrated-circuit (IC) chip couples to the interconnection scheme, wherein the configurable switch is configured to pass data from the first programmable interconnect to the second semiconductor integrated-circuit (IC) chip through the second 80programmable interconnect and the interconnection scheme in sequence, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 14-20 are also allowed as being dependent on claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844